Citation Nr: 0639718	
Decision Date: 12/21/06    Archive Date: 01/05/07

DOCKET NO.  03-22 634	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD), prior 
to August 12, 2002.

2.  Entitlement to an initial disability rating in excess of 
50 for PTSD from August 12, 2003.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to a claim for an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Further, if there is disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

A review of the record reveals that service connection was 
granted for PTSD in a December 2001 rating decision and an 
initial 30 percent disability rating assigned, effective from 
the date the veteran's claim was received in August 2001.  In 
April 2002, the veteran submitted a notice of disagreement 
with the initial disability rating assigned and a Statement 
of the Case (SOC) was issued in July 2003.  The veteran 
subsequently perfected his appeal of the issue by submitting 
his VA Form 9 in August 2003, in which he contended he was 
entitled to a 70 percent disability rating.  During the 
course of this appeal, the RO, in an October 2004 rating 
decision, granted a 50 percent disability rating for PTSD, 
effective from August 12, 2003.  Since neither the grant of 
an initial 30 percent rating prior to August 12, 2003, or of 
the 50 percent rating since August 12, 2003, is a full grant 
of the benefit sought on appeal, and since the veteran has 
not withdrawn his claims of entitlement to higher initial 
ratings, the matters remain before the Board for appellate 
review.

Further review of the record reveals the veteran has also 
filed a notice of disagreement with the effective date 
assigned the 50 percent disability rating in the October 2004 
rating decision.  In response, the RO issued a SOC in 
February 2006, addressing his claim for an earlier effective 
date for the 50 percent disability rating.  Although the 
February 2006 SOC addressed why a 50 percent disability was 
not warranted prior to August 12, 2003, it did not address 
the issue of entitlement to a rating in excess of 50 percent 
since August 12, 2003, which remains under appeal.  To ensure 
due process, the Board finds that a remand is necessary for 
the issuance of a Supplemental Statement of the Case (SSOC) 
which addresses the veteran's claims for increased initial 
disability ratings and specifically addressing why 
entitlement to higher ratings during both the periods prior 
to and since August 12, 2003, are not warranted.  See 
38 C.F.R. § 19.31 (2006).  Moreover, the SSOC should address 
additional medical evidence associated with the claims files 
since the issuance of the July 2003 SOC, as this evidence is 
clearly not duplicative of evidence previously considered.  
See 38 C.F.R. § 19.37(a) (2006).  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claims for 
initial increased ratings for the 
service-connected PTSD, taking into 
account all evidence received since the 
July 2003 SOC.  If the claims remain 
denied, a SSOC should be furnished to the 
veteran and his representative.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


